            Case 2:20-cv-02359-MAK Document 11 Filed 06/22/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TERESA HARRELL                                   : CIVIL ACTION
                                                 :
                      v.                         : NO. 20-2359
                                                 :
CARRINGTON MORTGAGE                              :
SERVICES, LLC, et al.                            :


                                              ORDER
       AND NOW, this 22nd day of June 2020, upon considering the Defendants’ amended

Motion to transfer (ECF Doc. No. 5), Plaintiff’s Motion to remand (ECF Doc. No. 6),

Defendants’ Notice of consent to final judgment in the Bankruptcy Court (ECF Doc. No. 7), the

parties’ Responses (ECF Doc. Nos. 8, 9), and for reasons in the accompanying Memorandum, it

is ORDERED:

       1.       Plaintiff’s Motion to remand (ECF Doc. No. 6) is DENIED;

       2.       Defendants’ amended Motion to transfer venue (ECF Doc. No. 5) is GRANTED

and the Clerk of Court shall forthwith transfer this matter to the Clerk of the United States

Bankruptcy Court for the Middle District of Florida; and,

       3.       The Clerk of Court shall close this case in this District.




                                                       __________________________
                                                       KEARNEY, J.
